Citation Nr: 1609636	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-30 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee degenerative joint disease with iliotibial band syndrome.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Robert Goss, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims file was subsequently transferred to the RO in Houston, Texas.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO in December 2015; a transcript of the hearing is associated with the claims file.

At the December 2015 hearing, the record was held open for 60 days.  The Veteran subsequently submitted additional evidence in the form of reports from Dr. Donald B. Miller and Dr. Gregory Stocks; articles by Dr. Ian J. Harrington and Dr. Everett C. Hills, and a VA examination pertaining to another Veteran.  The Veteran, through his representative, waived review of the evidence by the RO at the hearing, but as these were largely related to issues not in appellate status, they will be referred to the RO for appropriate action, as set out below.  

In various submissions dated after a June 2015 rating action and at the December 2015 hearing, the Veteran appears to be pursuing claims for increased ratings for his right knee disability, his right knee scar, and right hip disability, as well as claims for service connection for a left hip disorder, and a low back disorder.  He also seeks entitlement to a one-year temporary total disability rating secondary to right total knee arthroplasty on December 4, 2015.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The competent and credible evidence of record does not establish that the Veteran's current left knee disability had its onset in or is related to the Veteran's active service; or is secondary to or aggravated by the Veteran's service-connected right knee disability.

CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  An August 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service private treatment records have also been obtained.  The Veteran was provided a VA medical examination in May 2013.  The Board finds that the VA examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's relevant medical history and his lay contentions.  Furthermore, the VA examiner reviewed the Veteran's claims file and provided a reasoned rationale for his opinion.

In December 2015, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Further, the VLJ specifically sought to identify any pertinent evidence not currently associated with the claims file.  Moreover, the Veteran volunteered his treatment history and his symptoms.  The VLJ held the record open for 60 days to allow the Veteran's representative to review the claims file and submit comments, and to afford the Veteran an opportunity to locate and submit additional evidence, which he did.  

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that no further assistance to the Veteran in developing his claim is required to comply with the duty to assist.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Further, service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year, such as arthritis.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Left Knee Disability

The Veteran testified at the December 2015 hearing that his service-connected right knee disability has produced an awkward gait and leg length discrepancy, which has caused the development of his current left knee disability.  As will be discussed below, the Board is denying this claim because the competent and credible evidence of record does not establish that the Veteran's current left knee disability had its onset in or is related to the Veteran's active service, or is secondary to or aggravated by his service-connected right knee disability.

As an initial matter, it is observed the Veteran currently has a left knee disability, including degenerative joint disease, as seen in VA records and in the private treatment records that have been obtained.  Any notion, however that the disability had its onset in service; or that it existed prior to service and was aggravated during service; has no support in the record.  First, the Veteran makes no such contention.  Second, there are no relevant complaints noted in the service treatment records, or any evidence of arthritis within the first post-service year.  Third, while during service the Veteran mentioned a pre-service sports injury to both knees, a July 2008 VA examiner commented the Veteran's knee was not aggravated by service.  Accordingly, the greater weight of the evidence is against the conclusion that the Veteran's left knee disability was incurred directly in service, or that it was aggravated during service.  

With respect to the Veteran's primary theory of entitlement that his left knee disorder is secondary to his right knee disability, it is observed that he does not possess the expertise necessary to render a competent opinion on this subject.  The internal muscle and joint processes cannot be known by mere personal, uninformed observation, nor can the causes of such processes be so known.  Therefore, the Veteran's contentions themselves cannot serve to establish a nexus between the right knee disability, and the left knee disability.  As to medical opinions on the question, the Veteran submitted a December 2015 statement from a private provider, Dr. Gregory Stocks, who only indicated that such a nexus was possible, ("the Veteran's left knee disability could possibly be caused by his chronic right disability.")  He did not explain why that would be the case, but only noted the Veteran had a left and right knee disability.  A VA examiner expressed a more definitive view, that in the Veteran's case the right knee did not affect the left knee.  Referencing medical literature, he explained that it has been shown that one pathological joint and gait does not cause pathology or disability in the other extremity joints.   

The Board assigns little probative value to Dr. Stocks' opinion because it was speculative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  A speculative medical opinion provides neither positive nor negative support for the Veteran's claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).

The Board assigns great probative value to the May 2013 VA examiner's adverse opinion because he offered an explicit conclusion, which he supported with medical literature citation.  As the greater weight of the evidence is against the claim, the Board concludes that the Veteran's left knee disability was not caused by any incident of service, and is not secondary to or aggravated by the Veteran's service-connected right knee disability.



ORDER

Service connection for left knee disability, to include as secondary to service-connected right knee degenerative joint disease with iliotibial band syndrome, is denied.


REMAND

A review of the record reflects that the Veteran's October 2013, 103 page notice of disagreement (NOD) with the RO's July 2013 rating decision, included the issue of service connection for hearing loss and tinnitus.  To date, no statement of the case  has been furnished for these issues.  Accordingly, these matters must be remanded for the AOJ to issue a statement of the case.  See Manlincon, 12 Vet. App. at 240-41.

The case is REMANDED for the following action:

Provide the Veteran and his representative a statement of the case that addresses the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  They should be advised of the time limits within which to perfect an appeal.  If an appeal is perfected the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


